IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


U.S. BANK NATIONAL ASSOCIATION AS           : No. 453 MAL 2020
TRUSTEE FOR NRZ INVENTORY TRUST.            :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
ELLIOTT B. BROWN, GENNARO RAUSO             :
AND TWENTY SIX SCHAPPERT                    :
TERRACE, LLC                                :
                                            :
                                            :
PETITION OF: GENNARO RAUSO                  :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.